Name: Regulation (EEC) No 2170/73 of the Council of 31 July 1973 on the conclusion of the trade agreement between the European economic community and the socialist federal republic of Yugoslavia
 Type: Regulation
 Subject Matter: international affairs;  European construction;  political geography
 Date Published: nan

 13 . 8 . 73 Official Journal of the European Communities No L 224/1 I (Acts whose publication is obligatory) REGULATION (EEC) No 2170/73 OF THE COUNCIL of 31 July 1973 on the conclusion of the Trade Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof ; Having regard to the proposal from the Commission ; Whereas the Trade Agreement negotiated between the European Economic Community and the Socialist Federal Republic of Yugoslavia should be concluded ; HAS ADOPTED THIS REGULATION : Article 1 The Trade Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regulation . Article 2 The President of the Council is hereby authorized to designate those who are empowered to sign the Agreement and to confer on them the powers required to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 31 July 1973 . For the Council The President I. NÃRGAARD